Citation Nr: 1712057	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-28 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) (originally claimed as stomach ulcers).

2.  Entitlement to service connection for skin cancer due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2015 the Board remanded these issues for further evidentiary development.  The case was then returned to the Board.  Thereafter, in March 2016, the case was once again remanded for further evidentiary development.  It has now been returned to the Board for further appellate action.  The prior remands took jurisdiction of the gastrointestinal disorders claim and broadened it from a claim related to a stomach ulcer, to a claim of a gastrointestinal disorder to include gastroesophageal reflux disease (GERD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Basal cell carcinoma was not manifest in service or within the one year presumptive period following service.  Basal cell carcinoma is not attributable to service.

2.  A gastrointestinal disorder was not manifest in service.  A gastrointestinal disorder is not attributable to service.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2016). 
2.  A gastrointestinal disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claims were last adjudicated in September 2016.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In that regard, the Veteran's service treatment records, VA treatment records, and lay statements have been associated with the record.  

Pursuant to Board remands, in November 2015, VA afforded the Veteran examinations, and in June 2016, VA obtained medical etiological opinions with respect to his skin cancer and gastrointestinal disorders.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiner's knowledge of medical principles.  The examiners based the opinions on accurate premises in relation to those facts that are germane to the opinions rendered and the disorders at issue.  Reading the examination reports as a whole, the medical opinions considered more than the absence of treatment records in rendering the opinions.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The prior Board remands directed the AOJ to obtain medical examinations and medical opinions with respect to his claims.  These directives were accomplished and the medical opinions substantially conform to the remand directives.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Analysis

A.  Skin Cancer

In his November 2009 Application for Compensation and Pension, the Veteran claimed entitlement to service connection for skin cancer, claiming it began in 2009.  He reports that it is due to herbicide agent exposure from his service in the Republic of Vietnam.  The Veteran's service personnel records confirm service in the Republic of Vietnam.  Therefore, exposure to herbicide agents is presumed.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).

Service connection based on exposure to the designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include soft tissue sarcomas, but not carcinomas.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309.

The Veteran's September 1966 enlistment examination reported the presence of acne.  The Veteran denied any skin conditions on the associated Report of Medical History.  Records from March 1967 show treatment for moderate acne to the back and chest, as well as verrucous lesions on the fingers.  He was treated with tetracycline for the acne.  A January 1969 record notes a 2 year history of "papular eruption of chest and back," which previously responded to treatment with tetracycline.  The assessment and plan was acne, to be treated with tetracycline.  The May 1969 separation examination reported a normal skin evaluation.  The service treatment records show no report or complaints of sunburn.

A June 1969 VA examination reported clear skin upon physical examination.  A November 2009 initial evaluation to establish care at a VA outpatient clinic reported no skin symptoms or past medical history of a skin disorder.

In January 2010, the Veteran was treated for a left lower extremity skin lesion that was ultimately determined to be basal cell carcinoma (BCC).  The determination was made through an April 2011 punch biopsy.  The records note the location of the lesion is on the left posterior upper calf.  In June 2011, the lesion was excised surgically.  In April 2012, a dermatology follow-up note indicated the Veteran had "1.3x1.1cm pearly plaque with black pigment scattered within on midline lower back."  This was biopsied, and revealed to be pigmented BCC.  A well healed scar to the left posterior upper calf was noted.

The Veteran underwent the November 2015 VA examination to evaluate his skin cancer.  Therein, a diagnosis of basal cell carcinoma was rendered based on pathology reports from the complete excision of the lesion on the left lower extremity.  The examination report noted the history of excision in June 2011 and that there were no complications.  The examination report also noted an additional diagnosis of stucco keratosis based on serial treatment visits in 2012 and 2013.  The examiner opined that skin cancer was less likely than not caused by or related to service or exposure to herbicide agents, reasoning that basal cell carcinoma is not a medical condition which presumptively warrants service connection due to herbicide exposure.

Because the November 2015 VA examiner relied upon only the presumptions for diseases related to exposure to herbicide agents, the Board remanded the claim for a new medical opinion.  Pursuant to remand, a June 2016 VA medical opinion was obtained.  After a thorough review of the documentation and medical history, the examiner opined that it is less likely than not that the Veteran's basal cell carcinoma began in, or is etiologically related to, any incident of the Veteran's military service, including conceded herbicide agent exposure in service.  The examiner provided a detailed rationale, citing to medical literature.  The rationale stated that, in service, the Veteran was treated for acne, which pre-existed service, and verrucae.  These were not noted to recur during service.  Service treatment records show no treatment for sunburns or other skin lesions. 

The medical opinion cited the 1969 VA examination which found the skin was clear.  The examiner noted that the Veteran's first report of a left lower extremity lesion was in January 2010.  The examiner further reasoned that credible, peer-reviewed medical literature suggests that exposure to ultraviolet radiation in sunlight is the predominant cause for BCC.  Sunburns in childhood, and frequency and intensity of sun exposure, age and gender are additional factors considered important to the risk of basal cell carcinoma.  According to the examiner, the literature does not report that Agent Orange or any other herbicides are risk factors for the development of basal cell carcinoma.  The examiner cited other credible medical references indicating that dioxin dissipated rapidly in the environment, with little risk of long-term exposure. The examiner continued that references also note that there are no compelling scientific studies demonstrating a causal relationship between Agent Orange and disease development.  The examiner explained that VA has adopted the National Academy of Science Institute of Medicine's "less stringent" standard of "sufficient evidence of a 'statistical relationship'" between exposure to herbicide agents and fifteen different human diseases.  

Based on a review of the record, the Board finds that service connection for basal cell carcinoma is not warranted.  Initially, the Board notes that in an October 2010 VA treatment record, another current skin disorder, stucco keratosis, has been found within the appeal period.  The Veteran's claim, however, stated "skin cancer."  To determine if the scope of a claim should be broadened under Clemons v. Shinseki, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  23 Vet. App at 5.  

Here, the description of the claim and the evidence submitted show the claim should be limited to skin cancer.  The Veteran's November 2009 claim stated "skin cancer left leg-currently."  This corresponds to the location of the skin cancer lesion present at that time.  The Veteran submitted an article on skin cancer.  The claim was filed a time prior to the presence of the stucco keratosis disorder.  Finally, on the VA Form 9 substantive appeal, the Veteran reiterated "skin cancer left leg" as his claim and described basal cell carcinoma in his supporting arguments.  Thus, the Board finds the Veteran's claim does not include a claim of service connection for a skin disorder, other than for skin cancer.

Turning to the merits of the skin cancer issue, there are no in-service findings of skin cancer, nor findings within a year of separation from service, as shown by the probative service treatment records and the June 1969 VA examination.  In his November 2009 claim, the Veteran himself asserted that skin cancer began in 2009.  Thus, the preponderance of the evidence shows that skin cancer did not begin until many years after service.

As for its link to the presumed herbicide agent exposure, the June 2016 VA medical opinion is highly probative evidence against the claim.  The medical opinion is factually accurate with respect to the material portions of its conclusions and when reading the opinion as a whole.  It relies upon credible research.  The opinion is persuasive due to the thoroughness and detail of the review of the medical history and the rationale associated with the opinion.  Its reasoning implies even less of a relationship with exposure to herbicides for non-presumptive diseases than for diseases entitled to the herbicide exposure presumption.  

There is no competent or credible evidence in support of a link between BCC and herbicide agent exposure.  The medical article on skin cancer submitted by the Veteran does not offer evidence to support a link between skin cancer and his period of service.  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case there is no supporting medical evidence that the general principles cited in the articles relate to the specific situation of the Veteran.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Veteran's statements that he believes his skin cancer was due to herbicide agent exposure are not competent evidence because the Veteran in this case does not have the knowledge, skills, or experience to draw such a conclusion, and the evidence does not show that the Veteran was reporting a contemporaneous medical diagnosis.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had basal cell carcinoma in service or within one year of separation from service, or that BCC is due to his presumed exposure to herbicide agents.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2016); Alemany, 9 Vet. App. at 519.

B.  Gastrointestinal Disorder

In his November 2009 Application for Compensation or Pension, the Veteran claimed entitlement to service connection for stomach ulcers, claiming they began in 1978.  Peptic ulcers (gastric or duodenal) are considered chronic diseases that may be presumptively service-connected.  38 C.F.R. § 3.309(a).  As discussed below, the Veteran has never had peptic ulcers.  Therefore, presumptive service connection is not warranted.  

The Veteran's September 1966 enlistment examination was normal as to the abdomen.  In the accompanying report of medical history, the Veteran denied frequent indigestion or other gastrointestinal symptoms.  An April 1968 service treatment record noted loose brown stools and 10 bowel movements since the prior day. The plan was to check laboratory tests.  Additional records at that time documented complaints of diarrhea and vomiting, which was improving.  A physical examination was unremarkable.  A September 1968 record reported multiple complaints, including malaise, fatigue, and loose bowel movements for several days, with weight loss.  The physical examination was normal.  

The May 1969 separation examination reported a normal abdominal exam.  Frequent indigestion, and stomach or intestinal trouble was denied by the Veteran

A June 1969 VA examination reported a normal digestive system and no hernia.  No gastrointestinal complaints were documented. 

At November 2009 VA treatment, the Veteran denied dyspepsia.  He reported no past medical history of gastrointestinal (GI) conditions or use of any medications for GI symptoms.

A January 2011 VA treatment note reported follow-up for GI symptoms.  History showed that dyspepsia and reflux were reported for several weeks.  A trial of omeprazole was planned.  In March 2012, the Veteran was noted to be doing well without medications with respect to his dyspepsia/reflux.  

January 2015 treatment records show a scheduled visit to evaluate GERD. The Veteran reportedly required medication refills.  The medical records showed no GERD or gastrointestinal medication prescriptions were active.  No GI symptoms were reported.  "GE-Reflux" was noted in history, however.

In the November 2015 VA examination, no chronic infectious intestinal condition was found.  At the time, the Veteran described stomach symptoms as tomato based sauce upsetting his stomach.  He denied any diagnosed stomach problem and denied being diagnosed or treated for any chronic stomach problems.  A history of GERD was acknowledged, but no stomach issues.  The Veteran was noted to be on no medications, other than over-the-counter antacids as needed.  The examiner opined that it was less than 50 percent likely that the Veteran had stomach ulcers which were incurred in or caused by service because there was no diagnosis of ulcers.  The Veteran was diagnosed with "occasional heartburn when he eats red sauces."  

February 2016 VA treatment records note the Veteran denied problems and concerns with regard to his health.  Again, no prescription GI medication was shown.

Pursuant to Board remand, a June 2016 VA medical opinion was obtained.  The opinion was that it is less likely than not that the Veteran's GERD began in or is etiologically related to any incident of his service.  The examiner reasoned there were only two episodes of an acute diarrheal illness during service.  The Veteran did not report any symptoms of heartburn, indigestion, or reflux, during these acute illnesses, or at any other time during service, or within one year of separation.  He denied having indigestion on both the enlistment and separation exams.  He did not report any GI symptoms or conditions at the time of his initial VA examination in 1969.  Post-military records showed the Veteran denied having dyspepsia or any other GI symptoms when he was first seen in the VA system.  He did not report the use of any medications to treat GERD at that time.  When he first reported "some dyspepsia and reflux" in January 2011, he indicated the symptoms had been present for "several weeks."  The examiner acknowledged that he was treated with omeprazole for GERD, however, medical records between 2012 and 2016 were absent reports of GI symptoms.  The Veteran was no longer taking omeprazole.  The June 2016 examiner cited the November 2015 VA examination's report that specific foods (tomato based sauces) "upset" his stomach, and that the Veteran had no chronic stomach diseases, but did have GERD.  According to an article cited by the June 2016 examiner, occasional reflux in response to eating is physiologic, not pathologic.  Based upon symptomatology reported in the reference, the Veteran did not have objective evidence of GERD symptoms during the military.  He first reported GERD symptoms in 2011.  The June 2016 examiner concluded that the frequency of GERD symptoms reported by the Veteran does not meet the criteria for pathologic GERD.  This opinion provides highly probative evidence against the Veteran's claim.  

Based on a review of the record, the Board finds that service connection for a gastrointestinal disorder is not warranted.  A preponderance of the probative evidence shows that a gastrointestinal disorder was not manifest in service.  Service treatment records show two acute diarrheal episodes.  Symptoms or episodes were not recurring or persistent.  Moreover, the Veteran does not claim a gastrointestinal disorder was present in service.  Indeed, in his November 2009 claim, he states that "stomach ulcers" began in 1978, nearly ten years after service.  Otherwise, he makes no other assertions with respect to this claim and the onset of this disorder, except as reported in the medical records.  The medical records do not support onset until 2010 or 2011, when considering the normal 1969 VA examination, the November 2009 VA treatment record in which the Veteran denies dyspepsia, and the January 2011 treatment record noting dyspepsia was present for several weeks.  

The Veteran has not advanced additional lay evidence to support his claim for service connection for GERD.  

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had a gastrointestinal disorder in service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for basal cell carcinoma is denied.

Service connection for a gastrointestinal disorder, to include GERD, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


